                                   Case 1:21-cv-03619-CM Document 16 Filed 06/15/21 Page 1 of 1
                                   Case 1:21-cv-03619-CM                            Document 14 Filed 06/11/21 Page 1 of 1




                 UNITED ST ATES DISTRICT COURT
                                                                                                            ~·t ==========i
                                                                                                            -
                                                                                                            "'
                                                                                                                  USDCSDNY
                 SOUTHERN DISTRICT OF NEW YORK
                                                                                                                  OOCUMENT
                   - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                      SECURITIES AND EXCHANGE COMMISSION ,
                                                                                                                  ELECTRONICALLY FILED
                                                                                                                  DOC #: _ _ _ _      ,_l___
                                                                 Plaintiff,
                                                                                                                  oArE FILED:       to iis   ~i-t .J l
                                                                                                                 NOTICE OF MOTION
                                                  - against -
                                                                                                                 ECF Case
                      ANDREW T. FRA ZONE, and
                      FF FUND MANAGEMENT LLC,                                                                    No. 21 Civ . 3619 (CM)

                                                                 Defendants.

                      - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                                 PLEASE TAKE NOTICE that upon the Complaint in the above-captioned action ; the

                 Complaint in criminal case United States v. Andrew Franzone, 21 Mag. 4261 (the "Criminal Case .. );

                 and the accompanying memorandum of law, the United States of America, by its attorney Audrey

                   Strauss, United States Attorney for the Southern District of New York, Kiersten A. Fletcher,

                   Assistant United States Attorney , of counsel, will move this Court for an order (i) to intervene in the

                  above-captioned case, pursuant to Rule 24 of the Federal Rules of Civil Procedure ; and (ii) a full stay

                  of discovery.

                   Dated : New York , New York
                           June 11, 2021
                                    rr r rrn r ,. ·
                                    I         .             I      I,                    -   Respectfully submitted,
                                    1! 1.' ,.L.......,l J• V •    t'
    6 { I'-{ I z. \                                                     W.   UL:




                                                                                             AUDREY STRAUSS
 ""f'vt,Q. Y)'Wn6Yl G-{ ~ \)ep(;{,fm,U,,t,-t- ~                                              United States Attorney
oi,,tvha. f6Y uet..v t -1'D 'if\,-c, Ne V\..t. ~VI                                                    1
 -t\AU   Cf v'1 \ a.,<:M crY\      frY ~                  Ll,MA.,t-w{
fU-Y¥7o-K    of-      9U,,    ~ (A ~-tzv.j -                            ~
                                                                                   By:         fa-.  A___~
                                                                                             Klerst A. Fletcher
fr't}(U~               {j__   rtLV\ltCo( t          ~ ~                                      Assistant United States Attorney
 CLf'PIMo<.::ri/Y\ f'(Y           ~ ~ U. tyYCL,V\.l+c.9\                                     Telephone: (212) 63 7-2238
vL-Vct1 \ IO d.1!u.-( <, OvM-(,V f'v\.Q..         J"K ~
cJLu.,~~tJ, -~                ve v-cu.·c+      th ~
am \?tLVU..(Y) e. n ~                         oLU 6'Y -tvut.
 ~vid.LM,_+--{ V\11'{,0.) C\.             'Pu.P- •
